


Exhibit 10.13

 

FORM OF EXECUTIVE RESTRICTED STOCK AWARD

 

HEMISPHERE MEDIA GROUP, INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of                 (hereinafter the “Date of Grant”), between Hemisphere Media
Group, Inc. (the “Company”), and             (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Hemisphere Media Group, Inc. Amended and
Restated 2013 Equity Incentive Plan (the “Plan”), pursuant to which awards of
Restricted Stock may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock as
provided herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants on the Date
of Grant to the Participant a total of        shares of Restricted Stock (the
“Restricted Shares”), on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.  The Restricted Shares shall vest in
accordance with Section 3.

 

2.             Incorporation by Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  In the event of a
conflict between the Plan and this Agreement, the terms and conditions of this
Agreement shall govern.  The Committee shall have final authority to interpret
and construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the
Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement.

 

3.             Terms and Conditions.

 

(a)           Vesting and Forfeiture.  The Restricted Shares subject hereto
shall be one hundred percent (100%) unvested as of the Date of Grant.  Except as
otherwise provided

 

--------------------------------------------------------------------------------


 

in the Plan and this Agreement, subject to the Participant’s continued
employment with the Company, the Restricted Shares shall vest and become
non-forfeitable in equal installments on each of the first         anniversaries
of the Date of Grant.  Notwithstanding the foregoing, if Participant’s
employment with the Company is terminated by the Company without Cause (as such
term is defined in the Employment Agreement), due to death or Disability (as
such term is defined in the Employment Agreement), upon the Expiration Date (as
such term is defined in the Employment Agreement), or if Executive terminates
his employment for Good Reason (as such term is defined in the Employment
Agreement), then 100% of the Restricted Shares shall vest and become
non-forfeitable.  For purposes of this Agreement, “Employment Agreement” means
that certain Employment Agreement between the Participant and the Company, dated
as of                  .

 

(b)           Transfer Restrictions; Holding Requirement.  Prior to the
Restricted Shares vesting in accordance with Section 3(a) hereof, unvested
Restricted Shares granted hereunder may not be sold, pledged, loaned, gifted or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process.  In addition, the Participant agrees to comply with any written
holding requirement policy adopted by the Company for employees.

 

(c)           Issuance.  The Restricted Shares shall be issued by the Company
and shall be registered in the Participant’s name on the stock transfer books of
the Company promptly after the date hereof in book-entry form, subject to the
Company’s directions at all times prior to the date the Restricted Shares vest. 
As a condition to the receipt of the Restricted Shares, the Participant shall at
the request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares.  The Committee may cause a
legend or legends to be put on any stock certificate relating to the Restricted
Shares to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Restricted Shares, and any applicable federal or state laws.

 

(d)           Effect of Termination of Employment.  Except as otherwise provided
herein (or in an employment, consulting or other written agreement between the
Participant and the Company or any of its Affiliates), if the Participant’s
employment with the Company terminates for any reason prior to the Restricted
Shares vesting in accordance with Section 3(a) hereof, any unvested Restricted
Shares shall be forfeited without consideration to the Participant on the date
of termination of employment.

 

(e)           Rights as a Stockholder; Dividends.  The Participant shall be the
record owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided, that any cash or in-kind dividends paid with
respect to unvested Restricted Shares shall be withheld by the Company and shall
be paid to the Participant, without interest, only when, and if, such Restricted
Shares shall become vested.

 

2

--------------------------------------------------------------------------------


 

(f)            Taxes and Withholding.  The Participant shall be responsible for
all income taxes payable in respect of the Restricted Shares.  Upon the vesting
of the Restricted Shares, the Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold any cash, shares of Common Stock, other securities or other property
deliverable under the Restricted Shares or from any compensation or other
amounts owing to the Participant, the amount (in cash, Restricted Shares, other
securities or other property) of any required withholding taxes in respect of
the Restricted Shares, and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes, if applicable.  In addition, unless required pursuant to the
terms of an employment, consulting or other written agreement between the
Participant and the Company or any of its Affiliates, the Committee may permit
the Participant to satisfy, in whole or in part, the foregoing withholding
liability by (A) the delivery of shares of Common Stock (which are not subject
to any pledge or other security interest and which would not result in adverse
accounting to the Company) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of Restricted Shares otherwise issuable or deliverable pursuant to the
vesting of the Restricted Shares  a number of shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
will, to the extent permitted by law, have the right to deduct any such
withholding taxes from any payment of any kind otherwise due to Participant.

 

4.             Miscellaneous.

 

(a)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

if to the Company:

Hemisphere Media Group, Inc.

 

4000 Ponce de Leon Blvd., Suite 650

 

Coral Gables, FL 33146

 

Attention: Legal Department

 

 

if to the Participant:

at the Participant’s last known address on file with the Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

(b)           Clawback/Forfeiture.  If the Participant receives any amount in
excess of what the Participant should have received with respect to the
Restricted Shares by reason of a financial restatement, mistake in calculations
or other administrative error, in each case, as determined by the Company’s
auditors, then the Participant shall be required to repay any such excess amount
to the Company upon 30 days prior written demand by the Committee. 

 

3

--------------------------------------------------------------------------------


 

To the extent required by applicable law (including without limitation
Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act),
the Restricted Shares shall be subject to any required clawback, forfeiture or
similar requirement.

 

(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(d)           No Rights to Service.  Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any position
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

 

(e)           Bound by Plan.  By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

 

(f)            Beneficiary.  The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

(g)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

(h)           Section 409A.  It is intended that the Restricted Shares be exempt
from or comply with Section 409A of the Code and this Agreement shall be
interpreted consistent therewith.  This Agreement is subject to Section 14(t) of
the Plan.

 

(i)            Electronic Delivery.  By executing this Agreement, the
Participant hereby consents to the electronic delivery of prospectuses, annual
reports and other information required to be delivered by Securities and
Exchange Commission rules.  This consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant.

 

(j)            Securities Laws.  The Participant agrees that the obligation of
the Company to issue Restricted Shares shall also be subject, as conditions
precedent, to compliance with applicable provisions of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, state
securities or corporation laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.

 

4

--------------------------------------------------------------------------------


 

(k)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

(l)            Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(m)          Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(n)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Remainder of page intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[PARTICIPANT]

 

6

--------------------------------------------------------------------------------
